Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dossner et al (US 20140090800; hereinafter Dossner).
As regarding claim 1, Dossner discloses the claimed invention for a suction assembly for a centrifugal air filter, comprising: an axial fan (2) which generates a cooling air flow; and a Venturi nozzle having a flow pipe (4) and an intake port (5.2) which opens out in a constriction region within the flow pipe; wherein the flow pipe in the outflow direction of the axial fan is penetrated by the cooling air flow in such a manner that a vacuum is initiated in the intake port (fig. 1).

As regarding claim 3, Dossner discloses all of limitations as set forth above.  Dossner discloses the claimed invention for wherein the Venturi nozzle is integrated in a fan casing that surrounds (figs. 1-2) the axial fan.
As regarding claim 4, Dossner discloses all of limitations as set forth above.  Dossner discloses the claimed invention for wherein the Venturi nozzle is an integral component part of the fan casing (fig. 1-2).
Claim(s) 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandike et al (US 20090308346; hereinafter Vandike).
As regarding claim 5, Vandike discloses the claimed invention for a commercial vehicle including an air filter system for cleaning a charge air flow of an internal combustion engine, comprising: a centrifugal air filter (20) for the preliminary separation of coarse particles in the charge air flow; an axial fan (56) which generates a cooling air flow; and a Venturi nozzle (68) having a flow pipe (70) and an intake port (26) which opens out in a constriction region within the flow pipe; wherein the flow pipe in the outflow direction of the axial fan is penetrated by the cooling air flow in such a manner that a vacuum is initiated in the intake port.
As regarding claim 6, Vandike discloses all of limitations as set forth above.  Vandike discloses the claimed invention for wherein the Venturi nozzle (68) is disposed in a peripheral region of the axial fan (figs. 1-2).

As regarding claim 8, Vandike discloses all of limitations as set forth above.  Vandike discloses the claimed invention for wherein the Venturi nozzle (68) is an integral component part (figs. 1-2) of the fan casing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DUNG H BUI/           Primary Examiner, Art Unit 1773